PER CURIAM.
In entering summary judgment in favor of the appellee, the trial court found that the district court’s resolution of the legal issues in favor of the appellee during a prior federal suit between the parties collaterally estopped the appellants from asserting their state law claims. However, the district court’s judgment, which is currently pending and subject to de novo review in the Eleventh Circuit Court of Appeal, see Gold v. City of Miami, 121 F.3d 1442, 1445 n. 3 (11th Cir.1997), was not final and therefore did not have preclu-sive effect upon the appellants’ state action. See Reese v. Damato, 44 Fla. 692, 33 So. 462, 464 (1902). We therefore reverse and remand this cause to the trial court to stay the proceedings, pending the outcome of the appeal in the federal system. See City of Miami v. Fraternal Order of Police, Miami Lodge No. 20, 414 So.2d 225, 226 (Fla. 3d DCA 1982).
DELL, WARNER and PARIENTE, JJ., concur.